Citation Nr: 0807157	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for obesity, including 
as secondary to service-connected disability.

2.  Entitlement to service connection for sleep apnea, 
including as secondary to service-connected disability.

3.  Entitlement to service connection for exertional chest 
pain, including as secondary to service-connected disability.

4.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from April 1980 to April 1985.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Also, the Board notes that, in an April 2007 statement, the 
veteran withdrew his claims of entitlement to service 
connection for nocturnal myoclonus/restless leg syndrome and 
entitlement to service connection for empty sella syndrome.  
See 38 C.F.R. § 20.204(b), (c) (2007).


FINDINGS OF FACT

1.  Overweight status was noted on examinations prior to 
service, and there is no competent medical nexus evidence of 
record indicating the veteran's weight management problem was 
chronically aggravated by his service in the military, or his 
service-connected disabilities.  

2.  There is no competent medical nexus evidence of record 
indicating the veteran's hypertension is causally or 
etiologically related to his service in the military, or his 
service-connected disabilities.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran's sleep apnea is causally or 
etiologically related to his service in the military, or his 
service-connected disabilities.  

4.  There is no competent medical nexus evidence of record 
indicating the veteran's exertional chest pain is causally or 
etiologically related to his service in the military, or his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The veteran's obesity was not incurred in, or aggravated 
by, active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2.  The veteran's hypertension was not incurred in, or 
aggravated by, active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due 
to, or aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).

3.  The veteran's sleep apnea was not incurred in, or 
aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).

4.  The veteran's exertional chest pain was not incurred in, 
or aggravated by, active service, nor proximately due to, or 
aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a July 2004, September 2004, and April 2007 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claims for service connection.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

In addition, the April 2007 letter, explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of service connection, in compliance with 
Dingess/Hartman.  Nevertheless, because the instant decision 
denies the veteran's claims, no disability ratings or 
effective dates will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notices.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims, including transcripts of the veteran's testimony 
before a Decision Review Officer (DRO) of the RO and of his 
testimony at a hearing before the undersigned Veterans Law 
Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a).  But medical evidence is required to 
show this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Aggravation

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 
38 U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Analysis

Obesity

The initial question is whether obesity was present prior to 
service.  The record discloses that a report of medical 
history completed by a clinician at the time of the veteran's 
induction examination in April 1980 noted that the veteran 
had been considered to be 5 pounds overweight by military 
standards on examination in January 1980 when he weighed 232 
pounds, and had been previously rejected for enlistment due 
to excess weight.  On physical examination in April 1980, he 
weighed 224 pounds with a height of 71 1/2 inches.  A military 
administrative document dated in April 1980 reflects that the 
veteran was counseled concerning the Navy's weight control 
program.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006).  As the veteran's weight management 
problem was clearly noted at the veteran's entrance into 
service, the Board concludes, accordingly, that the 
presumption of soundness at entrance does not attach.  In 
order for service connection to be established for obesity, 
it must now be determined whether the record establishes that 
the pre-existing overweight status underwent increase in 
severity beyond the normal progression of the disability 
during service.  

The veteran's service medical records show that the veteran 
was found to be overweight upon several occasions during his 
military service.  His service medical records show that the 
veteran was noted to be 28 pounds overweight on examination 
in November 1981, and was placed in a command weight loss 
program.  The veteran was noted to be overweight when he 
weighed 236 pounds on examination in March 1982.  According 
to an October 1985 VA examination report, the veteran 
reported a history of being overweight, with weight 
fluctuations due to compulsive overeating, and indicated that 
he was again trying to lose weight.   Nevertheless, the 
veteran was not diagnosed with obesity again until 1994.  See 
38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of 
a chronic disorder are not service connected where they are 
clearly attributable to intercurrent causes).  The Board 
notes that aggravation of a pre-existing disability may not 
be conceded where the disability underwent no increase in 
severity during service beyond the natural progress of the 
disease on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Moreover, although the Board acknowledges that G. T. H., M.D. 
(Dr. G), in a September 2006 statement, found that the 
veteran's inability to exercise as a result of his service-
connected disabilities caused his current obesity, the Board 
finds that this opinion is insufficient.  In this regard, the 
Board points out that Dr. G's opinion is based solely on the 
veteran's report of medical history and his unsubstantiated 
assertions, which cannot summarily be accepted as fact.  See 
Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(and the presumption of credibility is not found to "arise" 
or apply to a statement of a physician based on a factual 
premise or history as related by the veteran).  Similarly, it 
does not appear that Dr. G reviewed the veteran's claims 
file, as he does not reference or explain the contradictory 
evidence showing the veteran's lengthy history of weight 
problems and obesity prior to the veteran's military service 
and during his service, but prior to the incurrence of the 
veteran's service-connected disabilities.  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's current obesity 
was incurred or aggravated during or as a result of his 
service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence portending that the veteran's obesity is in 
any way related to his service in the military comes from him 
personally.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against the claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



Hypertension, Sleep Apnea, and Exertional Chest Pain

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for hypertension, sleep 
apnea, and exertional chest pain, to include as secondary to 
his service-connected disabilities, so they must be denied.  
38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, hypertension, sleep apnea, 
or exertional chest pain during his military service.  
Moreover, the veteran's October 1985 VA examination report 
was normal, with a normal clinical evaluation of the heart, 
respiratory system, and vascular system.  The Board also 
notes that it appears that the veteran did not make any 
related complaints at this examination.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incidents 
in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  It stands to reason that, if he indeed had 
any problems at or immediately following his discharge from 
service, as he is now alleging, then he would have at least 
mentioned this during his October 1985 VA examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's hypertension, exertional chest 
pain, and sleep apnea were not manifested or diagnosed within 
the one-year presumptive period following his discharge from 
service in April 1985.  Instead, it appears that the veteran 
was not diagnosed with hypertension until 2001 and his 
exertional chest pain was not diagnosed until 2004.  
Likewise, he was not diagnosed with sleep apnea until 2000, 
over 15 years after his service in the military had 
concluded.  In addition, the veteran's various VA and private 
treatment records indicate that the veteran had a lengthy 
history of smoking, up to a half pack per day for 21 years.  
In particular, a March 2006 letter from D. O. K., M.D., (Dr. 
K) appears to attribute the veteran's hypertension and 
exertional chest pain to his cigarette smoking.  See 
38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of 
a chronic disorder are not service connected where they are 
clearly attributable to intercurrent causes).  In the absence 
of demonstration of continuity of symptomatology, the initial 
demonstration of the disabilities at issue, decades after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Furthermore, there is no competent clinical evidence that 
relates his hypertension, exertional chest pain, or sleep 
apnea to his service.  The Board acknowledges that, in a 
September 2006 letter, Dr. G opined that the veteran's 
obesity was due to his inability to exercise as a result of 
his service-connected disabilities, which in turn caused his 
hypertension, exertional chest pain, and sleep apnea.  
However, Dr. G did not provide a rationale for his opinion, 
or otherwise refer to any credible supporting evidence that 
the veteran's hypertension, exertional chest pain, and sleep 
apnea were related to his service, including his service-
connected disabilities.   See Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  Similarly, Dr. G appears to have based his opinion 
on the history as related by the veteran, and not a review of 
the entire claims file.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence).  Thus, the probative 
value of the veteran's treating provider opinion is 
diminished.  

More significantly, regarding the veteran's assertions that 
his hypertension, sleep apnea, and exertional chest pain are 
caused by his obesity, or at least was a precipitating factor 
in the development of it, the Board acknowledges that the 
medical evidence, including letters from M. E. V., M.D. and 
Dr. K suggests this very well may be true.  But even so, the 
mere fact that his obesity has not been medically determined 
to be attributable to his military service unfortunately 
also, in turn, means that he cannot link his hypertension, 
sleep apnea, and exertional chest pain to his service - via 
his obesity.  The elimination of one relationship to service, 
as the supposed precipitant, necessarily also eliminates all 
associated residual conditions.  See 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In short, the only evidence portending that the veteran's 
hypertension, sleep apnea, and exertional chest pain are in 
any way related to his service in the military, including his 
service-connected disabilities, comes from him personally.  
As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
these conditions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).






	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for obesity, including as due to service-
connected disabilities, is denied.

Service connection for hypertension, including as due to 
service-connected disabilities, is denied.

Service connection for a sleep apnea, including as due to 
service-connected disabilities, is denied.

Service connection for exertional chest pain, including as 
due to service-connected disabilities, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


